10-1343-cv(L)
Moultrie v. Stationary Engineers Local 670 AFL-CIO, et al.

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 4th day
of March, two thousand eleven.

Present:
           AMALYA L. KEARSE,
           ROBERT D. SACK,
           ROBERT A. KATZMANN,
                      Circuit Judges,


________________________________________________

GLORIA MOULTRIE,

           Plaintiff-Appellant,

                  v.                                            Nos.   10-1343-cv(L),
                                                                       10-1403-cv(CON)
STATIONARY ENGINEERS LOCAL 670 AFL-CIO,
DALLAS LUCAS, President, Stationary Engineers
Local 670 AFL-CIO, VIP HEALTHCARE SERVICES,
CINDY ROSEN, Manager,

         Defendants-Appellees.
________________________________________________

For Plaintiff-Appellant:                                ANDREW SCHATKIN, Law Offices of
                                                        Andrew J. Schatkin, Jericho, N.Y.
For Defendants-Appellees Stationary Engineers            Richard M. Greenspan, Law Offices
Local 670 AFL-CIO and Dallas Lucas:                      of Richard M. Greenspan, P.C., Ardsley,
                                                         N.Y.

For Defendants-Appellees VIP Healthcare                  JASON A. ZOLDESSY (John A. Snyder, on
Services and Cindy Rosen, Manager:                       the brief), Jackson Lewis LLP, New
                                                         York, N.Y.


        Appeal from the United States District Court for the Eastern District of New York

(Irizarry, J.).

        ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

        Plaintiff-Appellant Gloria Moultrie appeals from the judgment of the district court

dismissing the complaint in its entirety. On appeal, Moultrie argues that the district court erred

in concluding that (1) the complaint did not state prima facie claims of race or national origin

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq.

(“Title VII”), or disability discrimination under the Americans with Disabilities Act of 1990, 42

U.S.C. § 10101 et seq., and (2) Moultrie failed to exhaust her administrative remedies in

connection with her Title VII claims. We assume the parties’ familiarity with the facts and

procedural history of this case.

        We have considered Moultrie’s arguments and find them to be without merit. For the

reasons stated by the district court in its thorough opinions granting Defendants-Appellees VIP

Healthcare Services and Cindy Rosen’s motion to dismiss the complaint, Moultrie v. VIP Health

Care Servs., No. 08-CV-0457 (DLI)(RML), 2009 WL 750219 (E.D.N.Y. Mar. 19, 2009), and

granting Defendants-Appellees Stationary Engineers Local 670 AFL-CIO and Dallas Lucas’s

motion for judgment on the pleadings, Moultrie v. VIP Health Care Servs., No. 08-CV-0457

                                                 2
(DLI)(RML), 2010 WL 1037693 (E.D.N.Y. Mar. 17, 2010), the judgment of the district court is

AFFIRMED.

                                       FOR THE COURT:
                                       CATHERINE O’HAGAN WOLFE, CLERK




                                             3